Citation Nr: 0417910	
Decision Date: 07/02/04    Archive Date: 07/14/04

DOCKET NO.  03-29 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for spontaneous 
hypoglycemia.


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from January 1970 to June 
1976, and from September 1981 to August 1994.

This case initially came before the Board of Veterans' 
Appeals (Board) by means of a January 2003 RO decision which 
denied service connection for spontaneous hypoglycemia.
 

FINDINGS OF FACT

Hypoglycemia was not shown until years after the veteran's 
service, and he does not currently have a medically diagnosed 
disorder manifested by hypoglycemia.


CONCLUSION OF LAW

A disorder, manifested by hypoglycemia, was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty from January 1970 to June 
1976, and from September 1981 to August 1994.  His initial 
enlistment examination, performed in December 1969, noted 
essentially normal findings throughout.  A review of his 
service medical records revealed treatment for a variety of 
conditions.  No findings of hypoglycemia, or a medically 
diagnosed disorder manifested by hypoglycemia, were 
indicated.  His retirement physical, performed in October 
1993, was silent as to any findings of hypoglycemia, or any 
medically diagnosed disorder manifested by hypoglycemia.  A 
serum blood test, performed in September 1993, noted a 
glucose reading of 84 mg/dL, and indicated that the normal 
range for glucose was from 70 to 110 mg/dL.

In August 1979, the RO issued a rating decision granting 
service connection and a 
30 percent disability rating for postoperative status left 
thoracotomy for excision of histoplasma granuloma.  In June 
1981, the RO reduced the disability rating assigned to this 
condition from 30 to 0 percent.

In January 1997, the RO issued a rating decision granting 
service connection and a 40 percent disability rating for 
lymph edema of the left lower extremity, and service 
connection at a 20 percent rating for temporomandibular 
articulation with inter-incisal opening of 2.5 centimeters.

In February 1999, the RO issued a rating decision increasing 
the disability rating assigned to his lymph edema of the left 
lower abdomen, genitals, and left leg, from 40 percent to 60 
percent.  In June 1999, the RO issued a rating decision 
reducing the disability rating for temporomandibular 
articulation with limited inter-incisal opening from 20 
percent to 10 percent.  

In September 2002, the veteran filed his present claim 
seeking service connection for hypoglycemia.  In October 
2002, the RO sent correspondence to the veteran informing him 
of his rights and responsibilities under the Veterans Claims 
Assistance Act of 2000.  The letter informed him of the 
evidence needed in order to support his claim.  It requested 
that he identify all medical treatment providers he had seen 
for his hypoglycemia, and indicated that the VA would attempt 
to obtain identified records on his behalf.  

In November 2002, the veteran submitted a statement that he 
has had symptoms of hypoglycemia for years, but that they 
were never serious enough or frequent enough to get any 
military physicians to follow through and find out what was 
wrong.  He reported receiving treatment from his private 
physician who diagnosed him with this condition. 

In December 2002, the RO requested the veteran's treatment 
records from his private physician.  In response to this 
request, medical treatment records, dated from May 2001 to 
June 2001, were received.  A May 2001 treatment report noted 
the veteran's complaints of "experiencing dizziness for the 
past three to four months.  He described the dizziness as a 
sudden spinning sensation that lasts for a few minutes.  He 
also feels nauseous after an episode of dizziness.  These 
episodes occur two to three times per week."   A five-hour 
glucose tolerance test, performed in June 2001, revealed an 
impression of spontaneous hypoglycemia.  The report noted 
that the veteran was referred to a dietician for instructions 
on a high protein/low carbohydrate diet.

II.  Analysis

The veteran is claiming service connection for spontaneous 
hypoglycemia.  He contends that this condition initially 
manifested itself during his active duty.  He states that his 
in-service complaints of sudden changes in breathing, 
heartbeat and unexplained dizziness, were dismissed by 
examining physicians.

Through correspondence, the rating decision, and the 
statement of the case, the veteran has been notified with 
regard to the evidence necessary to substantiate his claim 
for service connection for spontaneous hypoglycemia.  He has 
been told of his and the VA's respective duties to obtain 
evidence.  The RO obtained relevant treatment records 
identified by the veteran.  A VA examination is not necessary 
to decide the claim.  The Board finds that the notice and 
duty to assist provisions of the law have been satisfied.  38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.   

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

In addition to disease or injury in service, service 
connection requires competent medical evidence of a current 
related disability. Degmetich v. Brown, 104 F.23d 1328 
(1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

The veteran's service medical records are completely silent 
as to any findings of hypoglycemia, or any medically 
diagnosed disorder manifested by hypoglycemia.  He was 
released from active duty in 1994.  This condition was first 
noted in a 2001 five-hour glucose tolerance test, years after 
service. 

Initially, the Board notes that hypoglycemia is a laboratory 
finding, and not a disability subject to service connection.  
While it may reflect a possible underlying disability, there 
is no showing of a current medically diagnosed disorder 
manifested by hypoglycemia.  Moreover, there are no findings 
of hypoglycemia until years after service, and the medical 
evidence does not link it to service.  

Statements by the veteran to the effect that he had 
hypoglycemia, or a condition manifested by hypoglycemia, 
during service do not constitute competent medical evidence 
since laymen have no competence to give a medical opinion on 
diagnosis or etiology of a disorder.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).

In the absence of a current medically diagnosed disorder 
manifested by hypoglycemia, there is no basis for service 
connection.  As the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for spontaneous hypoglycemia is denied.



	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



